Citation Nr: 1502138	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-26 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected endometriosis and left salpingo-oophorectomy.

3.  Entitlement to an increased initial rating for the residuals of endometriosis, status post laparotomy for lysis of adhesions, rated as 30 percent disabling from July 1, 2004, through October 9, 2006, as 10 percent disabling from December 1, 2006, through January 16, 2012, and as 50 percent disabling from January 17, 2012. 

4.  Entitlement to an initial compensable rating from September 1, 2004, for residuals of left salpingo-oophorectomy associated with endometriosis, status post laparotomy for lysis of adhesions, with left salpingo-oophrectomy. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and July 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted service connection for endometriosis status post laparoscopy for lysis of adhesions, assigning a 100 percent rating from May 26, 2004 to June 30, 2004, and assigning a noncompensable rating thereafter; denied service connection for a lumbar spine disability; and denied service connection for major depressive disorder.

In August 2008, the RO increased the Veteran's disability rating for endometriosis status post laparoscopy for lysis of adhesions, assigning a 30 percent rating from July 1, 2004, to October 9, 2006, and a 10 percent rating since December 1, 2006.  At the same time, the RO also granted the Veteran a separate disability rating for residuals of a left salpingo-oophorectomy that she underwent at the same time as her May 2004 laparoscopy, finding clear and unmistakable error in the initial February 2005 rating decision that did not grant such a separate rating.  The RO assigned a 100 percent rating for the residuals status post left salpingo-oophorectomy, from May 26, 2004, to July 1, 2004, and a noncompensable rating thereafter.

As to the Veteran's endometriosis and left salpingo-oophorectomy claims, in multiple rating decisions the Veteran has been awarded temporary total ratings, for convalescence pursuant to 38 C.F.R. § 4.30 or for the removal of her left ovary pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7619, from May 26, 2004 through August 31, 2004, and from October 10, 2006 through November 30, 2006.  As these awards represent a complete grant of benefits for those time periods, the claims have been limited to the time periods noted on the title page.

In March 2011, the Veteran testified before the Board at a hearing held at the VA Central Office. A copy of the transcript is included in the claims file.

The Veteran's claims were remanded by the Board for additional development in November 2011.  The matter again is before the Board.

As discussed in the Board's November 2011 remand, the Veteran's claim on appeal, that of endometriosis status post laparoscopy for lysis of adhesions, and the separate rating assigned in August 2008 for residuals of left salpingo-oophorectomy associated with endometriosis, were intertwined in that they stemmed from the same disability for which the Veteran is in receipt of service connection, that of endometriosis.  Because the Veteran underwent a left salpingo-oophorectomy due to her endometriosis, those residuals should necessarily also be considered on appeal, as all applicable diagnostic codes are relevant when determining whether the Veteran is entitled to a higher initial rating as set forth in the rating criteria for gynecological conditions and disorders.  38 C.F.R. § 4.116, DCs 7610-7629 (2014).  The November 2011 Board remand erroneously listed the left salpingo-oophorectomy issue in the title page, but this oversight has been remedied and the issues before the Board are those listed above.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

As discussed in the November 2011 Board remand, in an August 2006 statement the Veteran filed a claim service connection for obesity secondary to the medication that she takes for her service-connected endometriosis.  However, that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not incurred in service and is not otherwise related to service, nor may it presumed to be related to service.  

2.  For the period from July 1, 2004, through October 9, 2006; from December 1, 2006, through January 16, 2012; and from January 17, 2012, the Veteran's residuals of endometriosis, status post laparotomy for lysis of adhesions, has been manifested by numerous lesions and polyps, severe pelvic pain, intermittently excessive menses, and intermittent periods of constipation and/or urinary incontinence.

3.  From September 1, 2004, the Veteran's residuals of left salpingo-oophorectomy associated with endometriosis, status post laparotomy for lysis of adhesions, with left salpingo-oophrectomy, has been manifested by removal of the left ovary and partial obstruction of the right fallopian tube, but without complete removal of the right ovary.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for an initial disability rating of 50 percent, and no more, for residuals of endometriosis, status post laparotomy for lysis of adhesions, are met for all periods for which a 100 percent rating has not been awarded for convalescence following surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, Diagnostic Code (DC) 7629 (2014).

3.  The criteria for an initial compensable disability rating from September 1, 2004, for left salpingo-oophorectomy associated with endometriosis, status post laparotomy for lysis of adhesions, with left salpingo-oophrectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, DC 7619 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By letters dated in June 2004, September 2005, December 2005, April 2006, January 2007, and November 2011, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration have been associated with the claims file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in December 2011 for her spine claim.  The examiner concluded that the Veteran's low back disability was less likely than not caused or related to military service.  A rationale was provided for the opinion.  The expressed opinion was based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate examinations addressing her endometriosis residuals and left salpingo-oophorectomy claims in May 2006 and January 2012.  The examiners conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions. As such, the Board finds the examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased rating.  See Barr, 21 Vet. App. at 312 (2007).

Based on the November 2011 notice letter, the following VA examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she first injured her low back while in service and that she has suffered from back pain since service.  She alleges that although she reinjured her back while on-the-job in 1993, such merely exacerbated her previous back disability. 

Service treatment records reflect that in August 1989, the Veteran was beaten by her husband, which included being struck in the back with a chair.  On examination, there was tenderness at the neck and trapezius muscles.  X-rays of the cervical spine and lumbar spine were within normal limits.  In December 1989, the Veteran reported a 6 day history of back pain that started after lifting heavy supplies.  There were no radicular symptoms, but straight leg raises were positive, bilaterally.  Motor strength was intact.  She was instructed to go to sick call and to take a muscle relaxant and pain reliever.  The assessment was lumbar back pain.  In January 1990, when reporting her previous medical history on a dental questionnaire, the Veteran stated that she had a lower back problem.  On January 1990 separation examination, the Veteran reported that she had recurrent back pain.  She stated that due a recurrent low back injury, walking up and down the stairs was painful.

Post-service treatment records reflect that in September 1990, the Veteran was assaulted by her husband.  She was beaten with blows to her head and back.  There was mild pain in her neck.  A November 1990 X-ray of the cervical spine showed no swelling, fracture, or dislocation related to the assault.  In April 1993, while working as a nurse, the Veteran injured her low back when she was wringing out a mop and heard a pop in her back.  She did not feel immediate pain, but the next day she had severe low back pain and could not move.  Then, in November 1993, the Veteran was assisting a patient out of bed when she heard another pop in the low back and felt immediate pain.  The diagnosis at that time was acute lumbar intervertebral disc syndrome with radiculopathy.  Treatment records dated in 1995 to 1996 reflect that the Veteran had continuing back pain for which she sought chiropractic treatment.  In July 1995, the Veteran sustained injuries to her cervical spine due to a motor vehicle accident.  In May 1996, she was assessed as having lumbar facet syndrome, chronic, and sacroiliac sprain/strain, chronic/severe.  

At a July 1996 psychiatric evaluation, the Veteran reported sustaining a back injury in 1993, with back pain since that time.  In November 1997, the Veteran's physician stated that the Veteran suffered from fibromyalgia and lumbar disc herniation, creating pressure on her spinal nerves and contributing to her chronic pain.  The physician stated that her back disability prevented her from working.  A January 1998 record included the Veteran's description of a back injury at work "several years ago" without any discussion of prior or subsequent back injuries.  

In June 1999, the Veteran underwent a steroid injection for lumbar disc disease and radicular symptomatology.  An April 2002 psychiatric record reflects the Veteran sustained a back injury in 1993 that left her disabled.  In March 2005, the Veteran underwent another steroid injection for lumbar spondylosis and lumbar disc disease.  

After filing her claim in June 2004, the Veteran began to report ongoing back problems from service.  In July 2006, for example, the Veteran reported that she had had back pain since 1989, when she was in service.  The pain was severe and constant, traveling to her legs and thighs.  A June 2007 MRI of the lumbar spine showed the presence of minor bulges at L3-4 and L4-5, as well as an annular tear at L4-5.  

In September 2007, the Veteran submitted a statement from her physician that she had been seen for post traumatic lumbar disc disease that month.  It was his opinion that the current pain in her back and legs was a result of an initial injury while on active duty in December 1989.

Following the Board's November 2011 remand, the Veteran was afforded a VA examination in December 2011.  At that time, the examiner noted a diagnosis of low back pain.  The Veteran reported current low back pain in the lower-middle back and right buttock, which she contended began in December 1989 while lifting a box of office supplies.  She went to the emergency room several days later and was treated with medication and returned to work.  The examiner noted that service treatment records documented an August 1989 hospitalization after an altercation with her husband that included being struck in the back with a chair.  Contemporaneous x-rays, however, were normal and she returned to work.  At separation from service, the Veteran reported recurrent back pain with difficulty using the stairs.  After service, the Veteran had reports of problems beginning in 1993 after multiple incidents at work.  The examiner noted review of the claims file and after examination, concluded that the claimed back condition was less likely than not incurred in or caused by service.  The rationale was that the Veteran did have an in-service lifting injury to her back, which was treated, but that this was a single incident, although she did report recurrent back pain on separation.  After service, she injured her back in 1993 at work and there was no evidence of a continuity of treatment from 1990 to 1993.  Current x-rays showed minimal degenerative joint disease that was consistent with the Veteran's age.  The examiner concluded that had there been a significant in-service incident that there would have been more objective findings as to the spine 20 years later.  Instead, her obesity would alter body mechanics causing or aggravating back pain.  Finally, she was on minimal treatment for her back.  

Thus, the Veteran has a current diagnosis of a low back disability.  As such, the critical question is whether such disability was incurred in or is otherwise related to her military service.  Based on the evidence of record, the Board concludes it was not.

In reaching that conclusion, the Board finds the December 2011 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that the Veteran currently had minimal degenerative joint disease of the spine that was consistent with her age.  Had she experienced a significant in-service accident, one would expect to find the spine to be in worse condition.  Instead, her problems could be attributed in part or whole to obesity altering body mechanics.  These conclusions are fully explained and consistent with the evidence of record. 

With respect to the September 2007 letter from the Veteran's private physician expressing an opinion that her current low back disability was the result of an in-service 1989 injury, the physician provided no rationale for the expressed opinion.  As such, the Board finds the opinion of significantly less probative value than those expressed and explained by the December 2011 VA examiner.

The Board also has considered the Veteran's contentions that her current low back disability was caused by a 1989 in-service lifting injury.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss the existence of ongoing low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board recognizes that the Veteran has some limited medical training, as the evidence of record indicates that she was in school to obtain a nursing degree prior to the 1993 post-service back injury.  The evidence, however, does not establish the extent of her schooling and, given that she did not complete such schooling, the Board ultimately affords the opinions of the December 2011 VA examiner, a medical doctor, significantly greater probative weight.  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

In conclusion, the December 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's representations and those expressed without rationale in the September 2007 private treatment provider's letter.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate DCs.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The evaluation of the same disability under various diagnoses, a practice known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran seeks an initial disability rating for the residuals of endometriosis higher than 30 percent from July 1, 2004, through October 9, 2006; higher than 10 percent from December 1, 2006, through January 16, 2012; and higher than 50 percent from January 17, 2012.  In addition, she seeks an initial compensable rating for residuals of left salpingo-oophorectomy associated with endometriosis from September 1, 2004.  The Veteran contends that the current ratings do not accurately reflect the severity of her condition.  Currently, she is rated for the endometriosis residuals under 38 C.F.R. § 4.116, DC 7629 for endometriosis and for the left ovary removal under 38 C.F.R. § 4.116, DC 7619.  

DC 7629 provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.

DC 7619 provides that a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a noncompensable rating is assigned for removal of one ovary with or without partial removal of the other.  38 C.F.R. § 4.116, DC 7619.

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under DCs for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that the Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350(a) for anatomical loss of a creative organ (right ovary) effective May 26, 2004.  Thus, further consideration of this provision is not warranted.

The Veteran has argued that her endometriosis symptoms warrant at least a 30 percent and possibly a 50 percent rating under the applicable DCs.  Affording the Veteran the benefit of the doubt, the Board agrees that a 50 percent rating is warranted for the entire time period where a temporary 100 percent rating based on convalescence following surgery.  By contrast, as the Veteran has had the left ovary, but not the right ovary removed, the Board concludes that an initial compensable rating from September 1, 2004, under DC 7619 is not warranted.

The Veteran's service treatment records include multiple treatments for endometriosis.  In addition, multiple June 1989 service treatment records included reports of constipation.

After service, in April 2004 the Veteran underwent a laparoscopy and in May 2004 underwent a laparotomy with midline incision with removal of uterine fibroids and left salpingo-oophrectomy.

In May 2006, the Veteran underwent a QTC examination for her gynecological claims.  She reported heavy bleeding and pelvic pain, as well as urinary incontinence that required the use of an absorbent pad once per day.  After examination, the examiner diagnosed pelvic endometriosis.

A July 2006 private record included the Veteran's denial of bowel or bladder dysfunction.  

An August 2006 hysterosalpingogram showed occluded fallopian tubes bilaterally with multiple areas of scarring in the isthymic portion of the right fallopian tube and polypoid defect near the level of the cornua of the right uterine horn probably related to fibroid extension with extrinsic deformity along the uterine canal at the level of the body.  

In October 2006, the Veteran underwent an exploratory laparotomy to remove adhesions and uterine fibroids.  A December 2006 record noted a history of extensive bowel adhesions.  

In August 2007, the Veteran reported persistent pain and the passage of clots.  She did not desire hormonal management for pain or menorrhagia at that time.  In an October 2007 statement, the Veteran reported that she had experienced pelvic pain and irregular bleeding for 17 years without improvement.  She could bleed from 7 days to an entire month.  

During a March 2008 RO hearing, the Veteran reported intermittent painful clots and bleeding that could last for 2 to 3 weeks.  A May 2008 letter from the Veteran's husband discussed how they had been married for 4 years and he had witnessed the Veteran suffer from severe abdominal cramping and excessive vaginal blood clotting on a monthly basis.

In February 2009, the Veteran underwent surgery for multiple hernia repairs and to release adhesions to the bladder and small bowel.

In May 2011, the Veteran reported ongoing treatment with medication to treat her pelvic pain associated with her endometriosis and indicated that the medication had provided minimal relief.  In July 2011, the Veteran underwent a laparotomy with lysis of adhesions that changed into an exploratory laparotomy with right ovary partial cystectomy.

The Veteran was afforded another VA examination in January 2012.  The examiner noted review of the claims file.  The Veteran's symptoms included constant, moderate pain; pelvic pressure; irregular menstruation, and scar tissue and adhesions secondary to multiple abdominal surgeries that were causing pain.  The Veteran currently was being treated with medication, but which did not fully control the symptoms.  The Veteran reported heavy bleeding and pain, as well as adhesions and uterine fibroids.  The Veteran had undergone a complete removal of the left ovary and partial removal of the right ovary.  The Veteran had urinary incontinence / leakage due to the gynecologic condition that required the use of absorbent material changed 2 to 4 times per day.  The Veteran indicated that the urinary incontinence began after the February 2009 surgery.

The foregoing evidence shows that, for all periods relevant to this appeal (other than the periods where there is a 100 percent rating in effect for convalescence following surgery for endometriosis), the Veteran's endometriosis was manifested by adhesions that involved her bowel and/or bladder, ongoing severe pelvic pain, heavy menses, and intermittent periods of constipation and urinary incontinence.  Although the Board recognizes that the Veteran reported that bowel and bladder symptoms were due to the February 2009 surgery, the evidence of record includes reports of such problems prior to that date.  Thus, although there may have been some worsening of these symptoms following the February 2009 surgery, affording the Veteran the benefit of the doubt the Board will presume that such problems were present to some degree during the entire appellate time period based on the reports of record.  The Board is of the opinion that the overall lay and medical evidence of record demonstrates that the Veteran's endometriosis has been manifested by the symptoms most consistent with a 50 percent disability rating under DC 7629 for the entire appellate period for which a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence following surgery is not already in effect.  

As to granting an initial compensable rating from September 1, 2004, for the Veteran's residuals of left ovary removal, the evidence establishes that she has not had her right ovary removed and, as such, a compensable rating from September 1, 2004, under DC 7619 is not warranted.  The Veteran was afforded a 100 percent rating for the 3 months after removal, as directed by DC 7619.  As such, an initial compensable rating from September 1, 2004, under DC 7619 is not warranted.

The Board also has considered whether a higher or separate rating could be applied under another DC.  As to the other DCs in the schedule of ratings for gynecological conditions and disorders of the breast, no higher or separate rating would be appropriate based on the Veteran's service-connected conditions.  In addition, the Board has considered whether a higher rating would be warranted under 38 C.F.R. § 4.115, based on the Veteran's reported problems with urinary incontinence.  As discussed, the Veteran has reported urinary incontinence, particularly since the February 2009 surgery.  Moreover, DC 7629 specifically contemplates bladder dysfunction in awarding a 50 percent rating.  In order to avoid pyramiding of symptoms, therefore, a separate rating under 38 C.F.R. § 4.115 for urinary incontinence would not be permitted.  A higher rating based on the Veteran's reports, however, is permitted.  

In that regard, 38 C.F.R. § 4.115 provides that urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) is rated based on the following:

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating.

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating.

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating.

38 C.F.R. § 4.115 (2014).

In this case, however, the evidence of record does not establish that the Veteran requires the use of absorbent materials that must be changed more than 4 times per day.  The January 2012 VA examination report specifically noted the use of absorbent materials requiring 2 to 4 changes per day.  Moreover, the May 2006 QTC examination report indicated the changing of an absorbent material only once per day.  As such, a rating greater than 50 percent under 38 C.F.R. § 4.115 is not warranted.

The Board also notes that the Veteran has two scars due to surgeries associated with her endometriosis and left salpingo-oophrectomy.  Service connection for these scars was granted in a January 2013 rating decision and a noncompensable rating assigned from May 26, 2004, as well as a 10 percent rating assigned, effective January 17, 2012.  The Veteran has not expressed disagreement with that award or submitted evidence that would call into question the ratings and effective dates assigned.  The Board acknowledges that the July 2014 statement of the Veteran's representative listed an increased rating for scar as an issue before the Board, but did not present any specific argument as to the matter and, moreover, would not represent a timely notice of disagreement.  As such, the Board does not find it necessary to further address this issue.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds that a rating of 50 percent under DC 7629, but no greater, is warranted for the entire time period when a temporary 100 percent rating under 38 C.F.R. § 4.30 is not already in effect.  Moreover, an initial compensable rating from September 1, 2004, is not warranted under DC 7619 for residuals of left ovary removal.  Furthermore, the Board concludes that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available noncompensable schedular evaluation for the service-connected endometriosis residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of endometriosis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported at various times severe pelvic pain, intermittent heavy bleeding, and constipation and/or urinary incontinence.  These are the precise disabilities contemplated under DC 7629.  As discussed above, the Veteran does not meet the criteria for a compensable rating from September 1, 2004, for her left ovary removal as she has not had her entire right ovary removed.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the only disabilities for which service connection has been granted are residuals of endometriosis, to include left ovary removal and scars.  The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial rating of 50 percent, but no greater, for the residuals of endometriosis, status post laparotomy for lysis of adhesions, from July 1, 2004, through October 9, 2006; from December 1, 2006, through January 16, 2012; and from January 17, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial compensable rating from September 1, 2004, for residuals of left salpingo-oophorectomy associated with endometriosis, status post laparotomy for lysis of adhesions, with left salpingo-oophrectomy, is denied.


REMAND

As to the Veteran's acquired psychiatric disorder claim, the November 2011 Board remand directed that a VA examination be obtained for an opinion on whether it was at least as likely as not that the Veteran's current psychiatric problems were directly related to service or were secondary to a service-connected disability.  The resulting December 2011 VA examination report concluded that it was less likely than not that the diagnosed major depressive disorder was incurred in or caused directly by military service; however, the Board finds the rationale for this opinion failed to consider some potentially significant evidence.  Specifically, the examiner concluded, "there exists no clear evidence that [the Veteran's] depression onset in service, given the absence of any notation of mental health symptoms in service treatment records and no clear documentation of treatment until over one year later."  The Board finds the foregoing statement problematic, as on at least two occasions in August 1989, the Veteran discussed a domestic violence incident that occurred shortly before in service treatment records from the mental health clinic at Eglin Air Force Base.  During the second of these sessions, the Veteran's mood was noted to be mildly depressed with a restricted affect.  Thus, there are reported psychiatric symptoms during service.  The Board finds these reports potentially highly significant because the December 2011 examiner attributed the bulk of the Veteran's psychiatric problems to domestic abuse that occurred between 1992 and 2002.  Moreover, a December 1989 gynecological record reflects that the Veteran had rather extensive endometriosis and that her problems were further complicated by domestic upset and associated emotional stress.  In July 1989, the Veteran reported having personal problems.  In January 1990, the Veteran arrived early for her gynecological appointment due to depression.  At that time, she was referred to the mental health unit for depression.  There is no indication of mental health follow-up.

Similarly, the subsequent December 2012 VA medical opinion is insufficient to cure the deficiencies of the December 2011 VA examination report, as the opinion indicated only that there were, "No mental health related evaluations while on active duty," without discussing the potential significance of the Veteran's reported depression following the August 1989 assault by her then-husband.  

Given that the Veteran had reports of depression in service following an incident of domestic violence that were not considered in rendering the above medical opinions, the reported association between domestic violence and her psychiatric problems, and the fact that it is potentially more advantageous for the Veteran that service connection be granted on a direct, rather than on a secondary basis, the Board concludes that a clarifying medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA medical professional for consideration of the Veteran's psychiatric disorder claim.  Should the reviewing professional conclude that an examination is necessary, such examination should be accomplished, but need not be scheduled as a matter of course.  The claims file (both paper and electronic) must be made available to the medical professional for review and the professional should note that it has been reviewed.  Thereafter, the medical professional must offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder during the appellate time period, to include major depressive disorder, was incurred in or is otherwise related to military service, to include the August 1989 domestic violence incident discussed in the service treatment records and in greater detail above.   

The medical professional's attention is directed to the August 1989 service treatment records documenting that the Veteran was seen on at least two occasions at the mental health clinic of Eglin Air Force Base and that on the second occasion the Veteran was noted to be mildly depressed and had a restricted affect, as well as the additional service treatment records discussed in the body of this remand section.  Moreover, the professional is directed to consider, and reconcile to the extent necessary, the conclusions of the December 2011 VA examiner that the Veteran's current psychiatric problems were related in large part to multiple incidents of domestic violence that occurred between 1992 and 2002.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The professional must provide the underlying reasons for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


